Citation Nr: 1527997	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-35 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for right foot drop secondary to peroneal nerve damage.  

2.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood.  

3.  Entitlement to an increased rating in excess of 20 percent for sensory neuropathy of the radial nerve in the right forearm and hand, residual of shrapnel injury to right forearm.

4.  Entitlement to an increased rating in excess of 10 percent for right knee pain, residual of patella fracture.

5.  Entitlement to an increased (compensable) rating for stable linear scars of the bilateral upper and lower extremities, residual of shrapnel injuries, prior to February 29, 2012.

6.  Entitlement to an increased (compensable) rating for stable linear scars of the bilateral upper extremities from February 29, 2012.

7.  Entitlement to an increased rating in excess of 20 percent for four painful surgical scars of the right lower extremity, from February 29, 2012. 

8.  Entitlement to an increased rating in excess of 10 percent for two deep non-linear scars of the right lower extremity, from February 29, 2012.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	David Owens, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 2004 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  November 2011, April 2012 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

An April 2012 denied a compensable rating for stable linear scars to the bilateral upper and lower extremities.  Thereafter, an October 2013 rating decision assigned separate disability ratings for four painful scars of the right lower extremity and two deep nonlinear scars of the right lower extremity from February 29, 2012.  The claims on appeal are listed to reflect the time periods for the ratings assigned.   

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right foot drop is manifested by complete paralysis of the right external popliteal (common peroneal) nerve and without impairment of the sciatic nerve.

2.  Adjustment disorder with mixed anxiety and depressed mood is manifested by symptoms of depressed mood, anxiety and flattened affect, which more nearly approximate occupational and social impairment with reduced reliability and productivity.

3.  Sensory neuropathy of the radial nerve in the right forearm and hand is manifested by no more than moderate incomplete paralysis of the radial nerve.

4.  Right knee pain, residual of patella fracture is manifested by full extension, flexion to 80 degrees with painful motion and without recurrent subluxation or lateral instability of the knee.  

5.  Throughout the rating period, scars of the Veteran's bilateral upper extremities have been manifested by five linear scars on the right upper extremity and one scar on the left upper extremity; the bilateral upper extremity scars have an area less than 144 inches, are not painful or unstable and do not result in disabling effects.   

6.  Throughout the rating period, scars of the bilateral lower extremities have been manifested by four painful scars of the right lower extremity and two deep scars of the right lower extremity having a total area of 48 square centimeters; and by two linear scars of the left lower extremity, which are not painful or unstable and have an area less than 144 square inches; and without other disabling effects of the bilateral lower extremities.  


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for right foot drop is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Codes 8520, 8521 (2014).

2.  The criteria for a 50 percent rating, but no higher, for adjustment disorder with mixed anxiety and depressed mood have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  A rating in excess of 20 percent is not warranted for sensory neuropathy of the radial nerve of the right upper extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8614 (2013).

4.  A rating in excess of 10 percent is not warranted for right knee pain, residual of patella fracture.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5256-5263 (2014).

5.  For the entire appeal period, a 20 percent is warranted for four painful surgical scars of the right lower extremity.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1,4.3,4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).

6.  For the entire appeal period, a 10 percent rating is warranted for two deep, non-linear scars of the right lower extremity.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1,4.3,4.7, 4.118,  Diagnostic Codes 7801, 7802, 7804, 7805 (2014).

7.  From February 29, 2012, a rating in excess of 20 percent for four painful surgical scars of the right lower extremity is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1,4.3,4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).  

8.  From February 29, 2012, a rating in excess of 10 percent for two deep, non-linear scars of the right lower extremity is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1,4.3,4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).  

9.  A compensable rating for scars of the bilateral upper extremities is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1,4.3,4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In a September 2011 letter, the RO provided the Veteran with notice regarding the claims for service connection for a psychiatric condition and the claims for increased ratings for right foot drop, sensory neuropathy of the right hand and scars.
The September 2011 letter included notice regarding effective dates and disability ratings.  The September 2011 letter informed the Veteran of how disability rating are determined and informed the Veteran that evidence to be considered in determining a disability evaluation includes the nature and symptoms of the condition, the severity and duration of symptoms and the impact of the condition on employment and daily life.  The letter listed examples of evidence that may affect how a disability evaluation is assigned.

The Veteran has appealed the initial rating assigned for adjustment disorder.  The RO did not provide the Veteran with additional notice regarding his claim for a higher initial rating.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  The RO issued a SOC in October 2013 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran was afforded VA psychiatric examinations in October 2011 and July 2012.  He had VA examinations for his right knee disability, peripheral nerves and scars in October 2011 and July 2012.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and the examiners provided complete findings, which addressed the rating criteria pertaining to the Veteran's disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims being decided that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating for Right Foot Drop

A February 2008 rating decision granted service connection for right foot drop and assigned a 30 percent rating from January 2008.  A claim for increase was received in September 2011.  A September 2011 rating decision increased the rating for right foot drop to 40 percent disabling.  An October 2013 rating decision continued the 40 percent rating.

Right foot drop is rated according to Diagnostic Code 8521, which pertains to  paralysis of the external popliteal (common peroneal) nerve.  A maximum 40 percent rating is assignable for complete paralysis; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers the entire dorsum of the foot and toes.  

The Veteran had a VA examination in October 2011.  The examiner noted a history of shrapnel wounds to the right lower extremity, with resultant damage to the common peroneal nerve resulting in foot drop, confirmed with EMG.  The examiner noted that the Veteran underwent attempted nerve graft to restore function, but the graft failed.  Symptoms attributable to the peripheral nerve disability included moderate paresthesias and/or dysesthesias and moderate numbness of the right lower extremity. 

On examination, muscle strength testing showed normal strength of right knee flexion extension and ankle plantar flexion.  There was no muscle movement with right ankle dorsiflexion.   The Veteran did not have muscle atrophy.  Reflexes were absent in the right ankle.  Right knee reflexes were normal.  Sensory examination of the right thigh and knee was normal.  Sensory examination of the right foot and toes was decreased.  The examiner indicated that the Veteran's gait was abnormal, with steppage gait due to right foot drop.  

The examiner noted a normal evaluation of the right sciatic nerve.  There was complete paralysis of the right external popliteal (common peroneal) nerve and mild incomplete paralysis of the musculotaneous ( superficial peroneal) nerve and complete paralysis of the right anterior tibial (deep peroneal) nerve.  The right internal popliteal ( tibial) nerve, right posterior tibial nerve, right femoral nerve, right internal saphenous nerve, right obturator nerve, right external cutaneous nerve of the thigh and right illio-inguinal nerve were all normal. 

The Veteran had a VA examination in July 2012.  The Veteran reported numbness and tingling of his entire right lower extremity, which was worse in the calf.  He reported that he wore a foot drop brace for ambulation when he was out, which significantly lessened his symptoms. He reported that he would sometimes take the brace off and walk without it, as it irritated the underside of his foot.   

The examiner indicated that the symptoms attributable to the Veteran's peripheral nerve condition included moderate intermittent pain, moderate paresthesias and/or dysesthesias and moderate numbness of the right lower extremity.  Muscle strength testing showed 4/5 strength of the right knee, 5/5 ankle plantar flexion and no ankle dorsiflexion.  The examiner indicated that the Veteran did not have muscle atrophy.  The Veteran had normal right knee reflexes and absent right ankle reflexes.  Sensory examination was normal in the upper anterior thigh and thigh/ knee and was decreased in the right lower leg and right foot and toes. The examiner indicated that the Veteran walked with an antalgic gait and limped on the right side.  

Evaluation of the lower extremity nerves showed a normal evaluation of the right sciatic nerve.  There was complete paralysis of the right external popliteal nerve.  The superficial peroneal nerve and anterior tibial nerves were evaluated as normal.  The internal popliteal nerve and posterior tibial nerve were normal.  The anterior crural nerve was normal.  The interior saphenous nerve, obturator nerve, external cutaneous nerve of the thigh and ilio-inguinal nerve were all evaluated as normal.  

The examiner noted that the Veteran regularly used a brace.  The examiner indicated that there was not functional impairment of the extremity such that no effective function remained other than that which would be equally served with a prosthesis.  

The examiner commented that right foot drop significantly contributes to the Veteran's limitations in standing and walking and therefore limits his ability to perform physical employment.  The examiner indicated that it would not limit him from performing a sedentary job.  

In this case, the currently assigned 40 percent rating is the maximum rating available under  Diagnostic Code 8521.  The Board has considered other diagnostic codes.  The only diagnostic code for peripheral nerves of the lower extremity that provides for a rating in excess of 40 percent is Diagnostic Code 8520, pertaining to the sciatic nerve.  Diagnostic Code 8520 provides for the assignment of a 60 percent rating for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  The Board finds that a higher rating is not warranted under Diagnostic Code 8520, as the evidence does not reflect any impairment of the sciatic nerve associated with right foot drop.  In this regard, the VA examinations in 2011 and 2012 showed normal findings regarding the sciatic nerve.  

The October 2011 examination also showed mild incomplete paralysis of the superficial peroneal nerve.  Such impairment warrants a non-compensable rating.  Accordingly, there is no basis for a higher rating based on that finding.  

Complete paralysis of the anterior tibial nerve was noted upon VA examination in 2011.  Diagnostic Code 8523, which pertains to paralysis of the anterior tibial nerve, does not provide a basis for a higher rating, as the maximum rating assignable under that diagnostic code is 30 percent.  

Accordingly, for these reasons, the Board finds that a rating in excess of 40 percent is not warranted for right foot drop.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 40 percent for right foot drop.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initial Rating for Adjustment Disorder with Mixed Anxiety and Depressed Mood

A November 2011 rating decision granted service connection for adjustment disorder with depressed mood.  A 30 percent rating was granted from September 23, 2011.  The Veteran has appealed the initial rating.  

Adjustment disorder is rated under Diagnostic Code 9440.  This disability is rated according to the general rating formula for mental disorders.  See 38 C.F.R. § 4.130. 

Under the rating criteria, a 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

 A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name. 

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  

Upon VA examination in October 2011, the examiner noted that the Veteran's adjustment disorder symptoms included depressed mood, anxiety, flattened affect and disturbances of motivation and mood.  The mental status examination showed that the Veteran was casually dressed and adequately groomed.  He was alert and oriented.  His affect was constricted and was congruent with mood.  His speech was normal in rhythm and rate, prosody and intonation.  He had an unusual style of answering questions, with difficulty providing answers with any specificity or differentiation.  He described an atypical pattern of memory loss.  He was polite and cooperative.  The Veteran described ongoing stress and some irritability.  He denied suicidal or homicidal ideation or plan.  While the Veteran reported increased irritability, he denied acting out physically.  He denied auditory hallucinations.  He reported experiencing visual hallucinations of his deceased mother.  

The Veteran reported that he was not currently working.  He reported that he last worked in December 2010 in security.  He reported that he quit that job before being fired after working there for about 2 years.  Other than reduced mobility limiting activities, he denied any other effect on friendships or isolation.  Functionally, he attributed some discontent to not being able to play ball with his children.  He indicated that the tried not to change his lifestyle too much and would shop at the mall or the grocery store.  However, he did state that his personal hygiene was reduced, and his reduced motivation for this was noticed by his girlfriend.  

The examiner indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner indicated that the Veteran was capable of managing his own affairs.  The examiner assigned a GAF score of 61.

At a hearing before a VA Decision Review Officer in July 2012, the Veteran's representative alleged that the Veteran has outbursts of anger and has trouble understanding complex commands.  

The Veteran had a VA examination in July 2012.  The examiner indicated that the Veteran's symptoms included depressed mood, anxiety and disturbances of motivation and mood.  The examiner indicated that the Veteran did not have any other symptoms attributable to mental disorders.  

The examiner noted that the Veteran was adequately groomed and dressed.  His affect was somewhat constricted; however, he smiled at appropriate times.  Speech rate, tone and volume were within normal limits.  His speech content was logical and goal-directed.  The Veteran denied auditory, visual, olfactory or tactile hallucinations or other symptoms of psychosis.  The Veteran denied homicidal or suicidal ideation and was not of danger to himself or others.  His judgment appeared to be intact.  The examiner noted a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  The examiner described the Veteran's impairment as occupational and social impairment which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication.  

With regard to the Veteran's occupational functioning, the examiner noted that the Veteran had been attending school since October 2011 to obtain a technical certificate in electrical work.  The Veteran reported that he expected to obtain the certificate by October 2012.  The examiner noted that the Veteran lived with his girlfriend and three young children.  He reported having a couple of friends from school but reported that his social life was minimal in order to take care of his family.  The examiner indicated that the Veteran appeared to have reasonable goals and was balancing work and school life.

In this case, the evidence reflects that the Veteran's adjustment disorder is manifested by depressed mood, constricted affect and disturbances of motivation and mood.  At the time of the last VA examination, the Veteran was attending school full-time.  He reported a limited social life but indicated that his social life was limited due to taking care of his family.  The GAF scores of 61 and 65 assigned by VA examiners are indicative of no more than moderate impairment.  The Board finds that the Veteran's symptoms result in occupational and social impairment with reduced reliability and productivity, for which a 50 percent rating is warranted throughout the rating period.  

The Board finds that the criteria for a 70 percent rating have not been met at any time during the appeal period as the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher evaluation of 70 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 2012-7114, (Fed. Cir. Apr. 8, 2013) (holding that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).

Increased Rating for Sensory Neuropathy of the Radial Nerve in the Right Forearm and Hand

A February 2008 rating decision granted service connection for sensory neuropathy of the radial nerve in the right forearm and hand, residual of shrapnel injury to the right forearm, and assigned a 10 percent rating from January 2008.  A claim for an increased rating was received in September 2011.  A November 2011 rating decision granted a 20 percent rating from September 2011.  

Shrapnel injury to the right arm is rated according to Diagnostic Code 8614, which pertains to neuritis of the radial nerve.  As the Veteran is left-handed, the criteria for the non-dominant extremity are applicable.   

The rating criteria governing impairment of the radial nerve provide that a 20 percent rating is warranted for moderate incomplete paralysis affecting the minor extremity.  A 40 percent rating is warranted for severe incomplete paralysis.  A 60 percent rating is warranted for complete paralysis of the radial nerve, drop of hand and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend the hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of the wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  38 C.F.R. § 4.124a, Diagnostic Code 8514 (2014).  

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

The Veteran had a VA examination in October 2011.  The examiner noted a history of shrapnel injuries to the right forearm with numbness of the dorsal aspect of the right hand and electric shock like sensation from the radial side of the right wrist (overlying scar and fragment).  There was no functional limitation of the hand.  
Symptoms of the right upper extremity condition included mild paresthesias and dysesthesias and mild numbness of the  right upper extremity.  Muscle strength testing showed right elbow 5/5 right elbow flexion,  5/5 elbow extension, 5/5 wrist flexion, 5/5 wrist extension, 5/5 grip and 5/5 pinch.  The examiner indicated that the Veteran did not have muscle atrophy.  The Veteran had normal reflexes of the triceps and brachioradialis.  The Veteran had a normal sensory examination of the   shoulder area, inner and outer forearm, hand and fingers.  The examiner noted mild incomplete paralysis of the radial (musculospiral) nerve.    

The Veteran had a VA examination in July 2012.  The examiner noted a diagnosis of radial sensory neuropathy.  The examiner noted a history of shrapnel injuries to the right forearm with numbness of the dorsal aspect of the right hand and electric shock like sensation from the radial side of the right wrist through the top of the right hand toward the index finger.  The Veteran reported that the numbness and tingling in his right hand limited his ability to type.  He reported that, when he used the computer, he had numbness in his hand after 15 minutes and had to stop.  His writing was not affected because he was left-handed.  The Veteran reported that he could not sustain lifting more than 20 to 30 pounds because of the numbness and tingling in his right hand.  Symptoms of the Veteran's right arm disability included mild intermittent pain of the right upper extremity and mild paresthesias and dysesthesias.  Muscle strength testing showed elbow flexion and elbow extension of 5/5.  The Veteran's wrist flexion, wrist extension, grip and pinch were all 5/5.  Sensory examination of the right shoulder area was normal.  The Veteran had decreased sensation of the inner and outer forearm and the hand and fingers.  The examiner diagnosed mild incomplete paralysis of the radial nerve.  

The evidence shows that neuropathy of the right upper extremity is manifested by no more than moderate incomplete paralysis of the nerve and primarily sensory in nature.  A higher rating is not warranted for the Veteran's right upper extremity disability, as severe incomplete paralysis is not shown.  

The Board has considered whether a higher rating is assignable under other diagnostic codes.  The evidence does not show any other findings of nerve impairment of the right upper extremity which would warrant a rating in excess of 20 percent.

Accordingly, the Board finds that a rating in excess of 20 percent is not warranted for neuropathy of the right upper extremity.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of  20 percent for neuropathy of the right upper extremity.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating for Right Knee Pain, Residual of Patella Fracture

A February 2008 rating decision granted service connection for right knee pain, residual of patella fracture.  A 20 percent rating was assigned from January 2008.  A claim for an increased rating was received in September 2011.  A November 2011 rating decision reduced the rating to 10 percent, effective from October 2011.
The Veteran's right knee disability is rated according to Diagnostic Code 5260.  Diagnostic Code 5260 pertains to limitation of flexion.  A 10 percent evaluation is assignable when flexion is limited to 45 degrees.  A 20 percent evaluation is assignable where flexion is limited to 30 degrees.  An evaluation of 30 percent is assignable when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 applies to limitation of extension of the leg.  A 10 percent evaluation is assignable for extension limited to 10 degrees.  A 20 percent evaluation is assignable for extension limited to 15 degrees.  A 30 percent evaluation is assignable for extension limited to 20 degrees.  A 40 percent evaluation is assignable for extension limited to 30 degrees.  A 50 percent evaluation is assignable when extension is limited to 50 degrees.  
38 C.F.R. § 4.71a .

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014). 

In VAOPGCPREC 23-97, the VA General Counsel interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

The General Counsel has also directed that separate ratings are available if a particular knee disability causes both the compensable (10 percent) limitation of extension (Diagnostic Code 6261) and compensable limitation of flexion (Diagnostic Code 6260) of the same joint.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04.

Upon VA examination in October 2011, the Veteran reported daily knee pain, worse inferior to the knee cap.  He described the pain as sharp and stabbing.  The Veteran also reported weakness, stiffness and occasional buckling of the right knee without falls.  He reported a limited ability to stand or walk for prolonged periods without significant pain.  The Veteran reported that his knee pain radiated up the right thigh and down the right leg.  

Upon physical examination, the Veteran had flexion of the knee to 100 degrees, with objective evidence of painful motion at 90 degrees.  He had full extension to 0 degrees, with no objective evidence of painful motion.  Repetitive motion testing showed flexion to 100 degrees and extension to 0 degrees.  The examiner indicated that the functional loss of the right knee included less movement than normal, weakened movement, pain on movement and interference with sitting, standing and weight-bearing.  

Tests of anterior stability, posterior instability and medial-lateral instability were normal.  There was no evidence of patellar subluxation or dislocation.  The examiner noted a history of shin splints in 2004, which resolved.  There were no meniscal conditions or surgical procedures for a meniscal condition.  

Upon VA examination in July 2012, the Veteran reported daily severe knee pain.  He reported stiffness, weakness and decreased range of motion of the knee secondary to pain.  He reported that the knee swelled frequently.  The Veteran reported that his knee frequently buckled or gave out.  The Veteran reported that he did not do house or yardwork and was unable to play with his kids due to pain and stiffness.  

Upon physical examination, the flexion of the knee was 80 degrees, with painful motion throughout range of motion from 0 to 80 degrees.  He had extension to 0 degrees.  Repetitive use testing showed flexion to 80 degrees and extension to 0 degrees.  The examiner noted that the functional impairment of the knee included less movement than normal, weakened movement, excess fatigability, pain on movement, deformity, disturbance of locomotion and interference with sitting, standing and weight-bearing.  Tests of anterior stability, posterior instability and medial-lateral instability were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  There was no history of meniscal conditions.  The examiner indicated that there was no documentation of traumatic or degenerative arthritis.  

The Board finds that a rating in excess of 10 percent is not warranted for right knee pain, residual of patella fracture.  The evidence does not show flexion limited to 30 degrees or extension limited to 15 degrees to warrant a rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.  The Veteran has had flexion to 80 degrees or greater during the appeal period.  Even when taking into account his complaints of pain, stiffness and weakness, there are no findings of flexion limited to 30 degrees or extension limited to 15 degrees, which would warrant a higher rating.  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id. at 11; see also 38 C.F.R. § 4.40.  The evidence does not show additional function loss or limitation of motion of the right knee due to such factors as pain to more nearly approximate the criteria for a higher disability rating based upon limitation of motion.  Although the Veteran reported pain throughout flexion on VA examination in July 2012, the pain did not result in additional functional loss so as to warrant a rating in excess of 10 percent.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system).

In this case, there are no documented x-ray finding of arthritis; accordingly, consideration separate ratings based upon arthritis and instability of the knee is not warranted.  

The Board has considered whether a higher rating is assignable based upon instability of the knee.  The VA examinations show that the Veteran reported buckling and giving out of the knee.  The Veteran is competent to report subjective feelings of "giving way" and instability of his knee; however, the Board finds that greater weight is to be accorded the clinical evidence in this case provided by medical professionals trained and skilled in assessing orthopedic symptomatology and resulting impairment and especially given the absence of any objective evidence of instability.  In this regard, on physical examination in October 2011 and July 2012, the right knee was stable to medial, lateral, anterior and posterior testing.  Therefore, after considering the examinations and the Veteran's lay statements, the Board concludes that a rating in excess of 10 percent is not assignable based on instability of the knee.   

The Board has considered whether a higher disability rating is warranted under any other diagnostic code pertaining to the knee.  No other diagnostic code provides a basis for assignment of an increased rating during the appeal period.  Disabilities of the knee and leg are rated under 38 C.F.R. § 4.71a, DCs 5256-5263; however, several of these diagnostic codes are not applicable to the Veteran's service-connected right knee disability.  It is not shown that the Veteran's service-connected right knee disability involves ankylosis, dislocation of semilunar cartilage with episodes of locking, pain, and effusion, impairment of the tibia and fibula, or genu recurvatum.  Accordingly, consideration of the disability under Diagnostic Codes 5256, 5258, 5262, or 5263, respectively, is not warranted.  See 38 C.F.R. § 4.71a.

For these reasons, the Board finds that a disability rating  in excess of 10 percent is not warranted for the Veteran's right knee disability.  As the preponderance of the evidence is against the claim, it must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Rating Criteria for Scars

A February 2008 rating decision granted service connection for shrapnel injuries of the bilateral arms and legs with stable scars.  A non-compensable (zero percent)  rating was assigned from January 28, 2008, pursuant to Diagnostic Code 7805.  A claim for an increased rating was received in September 2011.  An April 2012 rating decision continued the non-compensable rating for upper and lower extremity scars.  An October 2013 rating decision granted a 20 percent rating for four painful scars of the right lower extremity and a 10 percent rating for two deep nonlinear scars of the right lower extremity, from February 2012.  

VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  The Veteran's claim for an increased rating was filed in February 2012; accordingly, the revised rating criteria for scars are applicable.

The rating criteria for scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 pertains to scars of the head, face and neck and is not applicable in this case. 

Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2014).

Diagnostic Code 7802 provides that a 10 percent rating is assignable for burn scars or scars due to other causes, not of the head, face or neck, that are superficial and nonlinear and have an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2014).

According to Diagnostic Code 7804, a 10 percent rating is assignable for one or two scars that are unstable or painful.  A 20 percent rating is assignable for three of four scars that are unstable or painful.  A 30 percent rating is assignable for five or more scars that are unstable and painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

The revised version of Diagnostic Code 7805 pertains to other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802 and 7804.  Any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code.

Increased Rating for Scars to the Bilateral Upper and Lower Extremities 

The Veteran had a VA examination in October 2011.  The examiner noted that the Veteran suffered injuries in an IED blast in 2006 and had scars on the right thigh, knee and upper calf from surgeries to repair femur and patellar fractures and on the right lower calf from a nerve graft.  He had scars on the bilateral forearms and left lower extremity from shrapnel injuries.  

The examiner indicated that the scars on the trunk and extremities were not painful.  The scars of the trunk and extremities were not unstable, with frequent loss of covering of skin over the scar.  None of the scars were both painful and unstable.  None of the scars on the extremities were due to burns.  

The examiner described several scars on the right and left upper extremities.  The examiner noted five small, linear scars on the right upper extremity.  Four of the scars were one centimeter in length, and one scar was two centimeters in length.  There was one scar on the left elbow, which was four centimeters in length.  

There were four linear scars on the right lower extremity.  The scars were located on the right outer calf to past the knee, right lateral knee to upper calf, right anterior knee and right lateral posterior calf.  The scar on the right outer calf past the knee was 22 centimeters in length.  The scar on the right lateral knee to upper calf was 26 centimeters in length.  The scar on the right anterior knee was 7 centimeters in length.  The scar on the right lateral posterior calf was 21 centimeters in length.  
The examiner noted two small scars on the left knee and shin of the left lower extremity, which were each 2 centimeters in length.  

The examiner indicated that there were no scars on the anterior and posterior trunk.  
The examiner indicated that the scars did not result in limitation of function.  The examiner noted that there were no other pertinent physical findings, complications, conditions, signs or symptoms associated with any of the scars.  

Upon VA examination in July 2012, there were scars on the right thigh, knee and calf from surgeries to repair femur and patellar fractures and on the right lower calf from a nerve graft.  There were scars on the bilateral forearms and left lower extremity from shrapnel injuries.  

On physical examination, the examiner noted that there were four painful scars.  The examiner indicated that the two scars lateral to the right knee and the scar overlying the medial right knee were hypersensitive to touch and caused aching in the knee when palpated.  The scar of the posterior right calf from nerve graft surgery was also hypersensitive to touch.  None of the scars were unstable.  None of the scars were both painful and unstable.  None of the scars were due to burns.  

The examiner noted multiple small scars of the right forearm.  Four of the scars were one centimeter in length, and one of the scars as 2 centimeters in length.  

The examiner noted one linear scar of the left forearm, which was 4 centimeters in length.  

The examiner noted four scars of the right lower extremity.  The scars were on the right outer thigh to past the knee, on the right lateral knee to the upper calf, the right anterior knee and the right lateral posterior calf.  

The scars on the right anterior knee and right lateral posterior calf were described as linear.  The scar on the right anterior knee was 7 centimeters.  The scar on the right lateral posterior calf was 21 centimeters.  

The examiner indicated that the scar on the right outer thigh past the knee and the scar on the right lateral knee to upper calf were both deep and non-linear.  The scar on the right lateral knee was 22 centimeters in length and 1 centimeter in width.  The scar on the upper calf was 26 centimeters in length and 1 centimeter in width.  

The examiner noted two small scars on the left lower extremity on the knee and shin.  The scars were described as linear.  Each scar was 2 centimeters in length.  
The examiner indicated that there were no scars on the anterior or posterior trunk. 
The examiner that the deep non-linear scars lateral to the right knee exacerbated aching knee pain in the knee with movement or pressure and contributed to the pain, weakness and decreased range of motion of the right knee. 

The Board finds that an increased rating is not warranted for scars of the bilateral upper extremities.  The upper extremity scars are not deep, do not have an area of 144 square inches and are not unstable or painful.  The upper extremity scars are not shown to have other disabling effects.  

The Board finds that a 20 percent rating is warranted for four painful scars on the right lower extremity throughout the increased rating period from September 23, 2011, the date of the increased rating claim.  The Board also finds that a 10 percent rating is warranted for two deep, non-linear scars of the right lower extremity from September 23, 2011.  

The Board concludes that a rating in excess of 10 percent is not assignable for deep, non-linear scars on the right lower extremity, as the evidence does not show that the right lower extremity scars are manifested by a deep, non-linear scar having an area of at least 77 square centimeters.  

A rating in excess of 20 percent is not assignable for painful scars on the right lower extremity, as the evidence does not show five or more scars that are unstable or painful or three or four painful scars, with one scar that is both unstable and painful.  There are no other disabling effects of the scars which would warrant a higher rating.  

Extraschedular considerations

 In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The rating criteria contemplate the symptomatology of the Veteran's right foot drop, sensory neuropathy, adjustment disorder, right knee pain and upper and lower extremity scars.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

The Veteran has alleged that he is unemployable due to service-connected disabilities, and the issue of entitlement to a TDIU is addressed in the remand section of this decision below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
















							(Continued on the next page)

ORDER

A rating in excess of 40 percent for right foot drop secondary to peroneal nerve damage is denied.

A 50 percent rating is granted for adjustment disorder with mixed anxiety and depressed mood, subject to regulations governing the payment of monetary benefits.  

A rating in excess of 20 percent for sensory neuropathy of the radial nerve in the right forearm and hand, residual of shrapnel injury to right forearm, is denied.

A rating in excess of 10 percent for right knee pain, residual of patella fracture is denied.

Prior to February 29, 2012, a 20 percent rating is granted for four painful scars of the right lower extremity, subject to regulations governing the payment of monetary benefits.

Prior to February 29, 2012, a 10 percent rating is granted for deep non-linear scars of the right lower extremity, subject to regulations governing the payment of monetary benefits.  

From February 29, 2012, a rating in excess of 20 percent for four painful scars of the right lower extremity is denied.

From February 29, 2012, a rating in excess of 10 percent for deep non-linear scars of the right lower extremity is denied. 

A compensable rating for scars of the bilateral upper extremities is denied.   



REMAND

The Veteran alleges that his service-connected disabilities render him unemployable.  The October 2011 PTSD examination indicates that the Veteran reported that he participated in the VA vocational rehabilitation program.   The vocational rehabilitation file is not associated with the record.  A remand is necessary to obtain the Veteran's vocational rehabilitation file, as it is relevant to his claim for unemployability.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation folder and associate it with the record.

2.  After the requested action is completed, readjudicate the claims.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


